January 24, 2011 U.S. Securities and Exchange Commission Office of the Chief Accountant 100 F. Street, NE Washington, DC 20549 RE:Legend Oil & Gas, Inc. (formerly SIN Holdings, Inc.) Ladies and Gentlemen: We have read the statements of Legend Oil & Gas, Inc. (formerly SIN Holdings, Inc.) pertaining to our Firm included under Item 4.01(a) of Form 8-K dated January 21, 2011 and agree with such statements as they pertain to our Firm.We have no basis to agree or disagree with other statements of the Registrant contained therein. Sincerely, /s/ Robison, Hill & Co. Certified Public Accountants MEMBERS OF AMERICAN INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS MEMBERS OF THE SEC PRACTICE SECTION and THE PRIVATE COMPANIES PRACTICE SECTION 1366 East Murray-Holladay Road, Salt Lake City, Utah84117-5050 Telephone 801/272-8045, Facsimile 801/277-9942
